 100DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAmerican Gypsum CompanyandUnited Cement,LimeandGypsumWorkers InternationalUnion,Local419,AFL-CIO. Cases 28-CA-5961 and 28-CA-617431 July 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 28 July 1981 Administrative Law JudgeGordon J. Myatt issued the attached decision. TheGeneral Counsel and the Respondent filed excep-tions and supporting briefs, and the Respondentalso filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions, as modified, but not to adopt the rec-,ommended Order.1.The Board recently announced inIndiana &Michigan Electric Co.,284 NLRB 53 (1987), a clari-fication of the scope of the postcontract expirationduty to arbitrate grievances. The Board held therewas no statutory duty to adhere to an arbitrationprocedure absent a contractual commitment to doso.The Board also held, however, that an employ-er violates Section 8(a)(5) of the Act when it en-gages in conduct tantamount to a wholesale repudi-ation of the limited postcontract duty to arbitrate.Thus, the question before us is whether the Re-spondent's refusal to arbitrate grievances under theexpired contract constitutes a violation of the Re-spondent's duty to bargain under Section 8(a)(5) oftheAct. The refusal embraces: (1) the Respond-ent's statement to the Union that it would not arbi-trate any grievances arising after 11 June 19801(when the parties reached impasse and ceased ex-tending the contract on a day-to-day basis) and itsfailure to give individualized reasons for its refusalto arbitrate the grievances, and (2) the Respond-ent's refusal to arbitrate each grievance. The griev-ances that the Union filed and/or attempted to fileincluded the discharge of employee Jaramillo on 23June for alleged picket line misconduct during theJune economic strike, the discharge of employeeLagarreta on 25 June for allegedly pushing anemergency stop button on the knife, the dischargeof employee Valdez on 30 June for allegedlypounding the knife control panel with his fist; and1All dates arein 1980, unlessstated otherwisethe discharge of the entire swing shift on 30 Juneallegedly for poor work efficiency.The Respondent's initial position that the Junestrike relieved it of all obligations to honor theterms of the expired contract was evidenced bystatementsof the Respondent's president, TedGayock, who was vice president and general man-ager at the time of the negotiations, and Vice Presi-dent of Manufacturing Marvin Reiff. When the em-ployees ended their strike and returned to work on23 June, Gayock and Reiff stated there was nocontract between the parties and that the Respond-ent did not have to honor any of the terms of theexpired agreement except when it chose to do so.The Respondent's refusal to accept grievances andits reply to the request for time off for union busi-ness were consistent with this position. In regard tothe time off request, Gayock stated,"[C]omplimentsof the strike, you have no contract to implementtime off for official [u]nion business." The Re-spondent maintained this position until 7 July whenitagreed to accept and process grievances arisingafter 11 June, but refused to apply the arbitrationprovisions. The Respondent did not limit its refusalto arbitrate to a particular grievance or class ofgrievances.Accordingly,we find that the Re-spondent's entire course of conduct amounted to awholesale repudiation of its contractual obligationto arbitrate.We conclude, therefore, that the Re-spondent violated Section 8(a)(5) and (1) of the Actby refusing to apply the arbitration provisions togrievances arising after 11 June.Indiana & Michi-gan ElectricCo., supra.We adopt the judge's conclusion that the Re-spondent violated Section 8(a)(5) and (1) by refus-ing to accept and process any grievances from 11June to 7 July. On 7 July the Respondent changeditsposture and agreed to process the grievancesbut continued to refuse to arbitrate. Thus, the issueof whether the contractual commitment to arbitratethe discharge grievances extends beyond the con-tract underNolde Bros. Y. BakeryWorkers Local358,430 U.S. 243 (1977), is presented.Noldecom-pels arbitration of postexpiration grievances onlywhere the grievances "arise under" the expiredcontract, and the contract does not negate express-ly or by clear implication the presumption favoringpostexpiration arbitration of such disputes.We findthat the expired contract here does not negate ex-pressly or by clear implication the presumption fa-voring survival of the arbitration commitment.The postexpiration grievances and asserted con-tract rights have been described above. Having ex-amined them, we conclude that the rights invokedin each grievance do not "arise under" the expiredcontracts within the meaning ofNolde.As inIndi-285 NLRB No. 16 AMERICAN GYPSUM CO.ana & Michigan,all the grievances were triggeredby events or conduct that occurred after the expi-ration of the contract. None or the rights invokedwas worked for or accumulated during the term ofthe contract, and there is no other indication thatthe parties contemplated that such rights couldripen or remain enforceable even after the contractexpired.Indiana& Michigan Electric Co., 284NLRB 53, 60-61 (1987). We therefore concludethat, in the circumstances here, the Respondent hadno contractual obligation to arbitrate any of thepostexpiration grievances.22.The judge found that the Respondent's presi-dent, Ted Gayock, admitted filling the bundler andinside cleaner positions in mid-October 1980 with-out resorting to the bidding procedure contained inthe expired agreement. In adopting the judge'sfinding that the Respondent thereby violated Sec-tion 8(a)(5), we rely on the following analysis.When the Union rejected the Respondent's finaloffer of 4 June and struck on 11 June, the partieshad reached a genuine impasse in negotiations. It iswell settled that once an impasse is reached "anemployer can only make unilateral changes inworking conditionsconsistentwith its rejected offerto a union."Rockland Lake Manor,263NLRB1062, 1070 at fn. 29 (1982);Caravelle Boat Co., 227NLRB 1355 (1967);Royal Himmel Distilling Co.,203 NLRB 370 In. 3 (1973). SeeStone Boat Yard,264 NLRB 981 (1983). Thus, when the employeesreturned to work on 23 June, the Respondent wasfree to implement the terms of its final offer or,where it chose not to do so, to continue to giveeffect to the terms of the expired agreement. TheRespondent did not act consistently with the pro-cedure contained in its final offer when it filled thejob vacancies. Therefore, the Respondent was re-quired to comply with the established bidding pro-cedure contained in the 1977-1980 expired agree-ment when it filled the bundler and inside cleanerpositions.By filling these positions without em-ploying the established bidding procedure in theexpiredcontract,theRespondentunilaterallychanged the terms and conditions of employmentin violation of Section 8(a)(5) and (1) of the Act.32ConsistentwithMember Johansen's partial dissent inIndiana &Michigan Electric Co.,supra at 63, he concurs in the majority's conclusionthat the Respondent violated Sec 8(a)(5) of the Act by repudiating itscontractual obligation, to arbitrate after the contract expiredHe wouldfind, however that the grievance disputes "arguably" were over provi-sions of the expired contract and thus "arose under" the contract withinthe meaning ofNoldeand would order the Respondent to arbitrate thegrievances, on request3 In adopting the judge's finding that, in violation of Sec. 8(a)(5) and(1) of the Act, the Respondent unilaterally departed from recall-from-layoff procedures when, beginning on 3 June 1980, it recalled employeesfrom a December 1979 economic layoff, we are aware of the evidence-on which the Respondent relies in its exception to this finding-that theRespondent had, on occasions in the past, used the telephone rather than1013. In concluding that the strike, which began on8 July, was an unfair labor practice strike, thejudge found that when the employees voted toengage in the second strike the Respondent's refus-al to apply the arbitral process to the grievance dis-putes involving the discharges of the union leadersand the entire swing shift crew was a contributingcause to the decision to strike. From the testimonyof Kent Weaver, International vice president of theUnion, and Charles Steele, employee and theUnion's recording secretary, and Steele's notes, it isevident that in addition to the parties' failure toreach agreement on economic terms, Weaver toldthe employees of the unilateral changes the Re-spondent had made since 23 June, specifically in-cluding the scheduling change, the Respondent'sresponse to Jaramillo's discharge grievance, whichstated there was no mechanism to file a grievance"compliments of . . . [the] strike", and the Re-spondent's refusal to arbitrate disputes,We there-fore-find that in addition to the Respondent's refus-al to arbitrate grievance disputes, the Respondent'sunlawful unilateral changes and its refusal to proc-ess grievances also contributed to the employees'decision to strike. Accordingly, we conclude thatthe 8 July strike was an unfair labor practice strike.4.Having concluded that the strike commencingon 8 July was an unfair labor practice strike, weturn to the striking employees' reemploymentrights.The judge 'found that the Respondent had aduty to reinstate the striking employees, other thanthose disqualified by serious picket line miscon-duct,4 to their former or substantially equivalentpositions.We agree with the judge's finding thatthe Respondent has a duty to reinstate the strikingemployees to their former positions.Only ifthosepositions no longer exist, however, must the Re-spondent offer the striking employees reinstatementto substantially equivalent positions. This standardcertifiedmail to contact employees for recall.We note, however, thatcertifiedmail is the means prescribed both by the1977-1980 collective-bargaining agreement (which the parties had agreed to extend,on a day-to-day basis, beyond its 31 March 1980 expiration date, while they nego-tiated for a new agreement)and by the Respondent's final contract offercommunicated to the Union and the employees on 17 June Moreover,there was no evidence of what procedure the parties had followed in thepast if a high-seniority employee such as Owen could not be reached bytelephone In the absence of evidence of a well-established practice, ac-ceptable to both parties,of acting in derogation of the written agreementconcerning notice even in situations such as this,we agree with the judgethat the Respondent violated Sec 8(a)(5) and (1) through its failure togive Owen notice of his recall by certified mad.4The alleged strike misconduct of Steve Chavez has been evaluatedunderClear Pine Mouldings,268 NLRB 1044(1984), and we find thatunder all the circumstances, his conduct was sufficient to justify his dis-charge and to disqualify him from reinstatement The General Counselhas alleged provocation as a defense Given the Judge's resolution of con-flicts of testimony concerning the two incidents in which Chavez was in-volved, there was no provocation Therefore,we find it unnecessary toresolve the issue left open inClear Pineas to whether provocation canever be a defense- 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDis correctly applied in the judge's remedy except asto previously reinstated employees.5 Accordingly,we conclude that to the extent that reinstated em-ployees were not reinstated to their former posi-tions, the Respondent must offer them immediatereinstatement to their former positions and, only ifthose positions no longer exist, then the Respond-entmust offer those employees reinstatement tosubstantially equivalent positions.ORDER6The National Labor Relations Board orders thatthe Respondent, American Gypsum Company, Al-buquerque, New Mexico, its officers, agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with United Cement,Lime' and Gypsum Workers International Union,Local 419, AFL-CIO as the exclusive representa-tive of the employees in the appropriate bargainingunit by generally repudiating any obligation to ar-bitrate grievances arising after contract expirationand by refusing to fully comply with the grievanceprocedure established in the 1977-1980 collective-bargaining agreement after its expiration until anew contract took effect.(b)Unilaterally changing the method of recallinglaid-off employees without prior notice to, and bar-gaining with, the Union.(c)Unilaterally changing the method of alteringthework schedule of employees without priornotice to, and bargaining with, the Union.5 In this connection, the judge found that James Ballog, who hadworked for the Respondent as a part-time machinist while employed else-where for another company, was offered a position as a full-time maclun-ist.Although the judge inadvertently failed specifically to find that thepoststrike position, which Ballog refused to accept, was not substantiallyequivalent to his prestrike position, it is clear from the language of thejudge's recommended remedy that he found that Ballog was entitled tobe reinstated to the position of part-time machinist. The' judge also setforth evidence that Ramon Garduna, a 63-year old employee who hadbeen an oiler, was reinstated as a calciner helper at lower pay Gardunacharacterized his new position as more strenuous and arduous. The Re-spondent's vice president, Marvin Reiff, admitted that the oiler's job in-volved lighter work and that Garduna was assigned to the new post be-cause his old one had been filled by a strike replacement. Although thejudge made no specific finding as to whether Garduna was reinstated to asubstantially equivalent position, it is clear from the foregoing uncontro-verted evidence that Garduna's poststrike position was more difficultthan his prestrike job of oiler. Accordingly, we find that par. 2(c) of therecommended Order applies to Ballog and Garduna as well as to allother employees, other than those disqualified for engagingin seriouspicket-line conduct, who were not reinstated to their former or substan-tially equivalent positions.6We find in agreement with the General Counsel that the recommend-ed Order should be revised to include appropriate remedies for the fol-lowing unlawful conduct of the Respondent with respect to the continu-ing terms of its expired collective-bargaining agreement with the Union:(a) altering the work schedule of employees without regard to its noticerequirements, (b) unilaterally departing from its provisions by attemptingto recall employees from layoff status without regard to seniority andwithout using certified mail, and (c) failing to observe its bidding proce-dures in filling job vacanciesWe shall modify the Order accordingly(d) Unilaterally altering the prevailing terms andconditions of employment by refusing to grantunion representatives time off for official unionbusiness on proper notification without prior noticeto, and bargaining with, the Union.(e)Unilaterallymodifying the prevailing termsand conditions of employment by filling vacancieswithout regard to seniority and the bidding proce-dures.(f)Refusing to reinstate striking employees, onan unconditional offer to return to work to theirformer positions or, if those positions no longerexist, to substantially equivalent positions.(g) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain collectively with theUnion as the exclusive bargaining representative ofthe Respondent's employees in the appropriate unitwith respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of em-ployment. The appropriatebargaining unit is:All production, maintenance and shipping em-ployees employed by American Gypsum Com-pany at its Albuquerque, New Mexico, loca-tion excluding all other employees, office cleri-cal employees, truck drivers, guards, and su-pervisors as defined in the Act.(b)Notify the Union that the Respondent will,on request, process any grievances arising after the1977-1980 contract expired and before the newcontract took effect.(c)On application, offer to any employee whoparticipated in the strike commencing 8 July 1980,and who is not disqualified by reason of seriouspicket line misconduct, full and immediate rein-statement to his former position or, if that positionno longer exists, to a substantially equivalent posi-tionwithout impairing the employee's seniority orother rights and privileges,dismissing, if necessary,any person hired as a replacement on or after 8July 1980. Further, make whole any such employeefor any loss of earnings suffered by reason of theRespondent's refusal, if any, to timely reinstatehim, with interest on any amounts due paid in themanner prescribed inNew Horizons for the Retard-ed.7°In accordance with our decisioninNewHorizonsfor theRetarded,283 NLRB 1173 (1987),interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26U.S.C § 6621.Interest on amounts accrued prior to 1 January1987 shall be computed in accordance withFlorida Steel Corp.,231NLRB651 (1977). AMERICAN GYPSUM CO.(d)Pay premium wages to those employeesworking on 27 June 1980, when their work sched-ulewasalteredwithout regard to the notice re-quirement contained in the collective-bargainingagreement, plus interest.(e)Make whole Henry Owen, and any other em-ployeeswho suffered any loss of earnings byreason of the Respondent's departure from the con-tractually prescribedmethod of recalling laid-offemployees to work, plus interest. In addition, recallOwen and other laid-off employees pursuant to thecontractually prescribedmethod when vacanciesare available.(f)Make whole any employees who suffered anyloss of earnings as a result of the Respondent's fail-ure to fill job vacancies according to seniority andthe bidding procedures prescribed in the collective-bargaining agreement, plus interest.(g)Remove from its files the disciplinary warn-ing of Charles, Steele dated 13 October 1980, andnotify him that this has been done and that the Re-spondent will make no future reference to it.(h) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(1)iPost at its Albuquerque, New Mexico facilitycopies of the attached notice marked "Appendix."'Copies of the notice on forms provided by the Re-gionalDirector for Region 28, after being signedby Respondent's authorized representative, Shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that said notices are not altered, defaced, orcovered by any other material.(j)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.8If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government103The National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engagein any of theseprotected concerted activities.WE WILL NOT refuse to bargain with UnitedCement, Lime and Gypsum WorkersInternationalUnion, Local '419, AFL-CIO as the exclusive rep-resentativeof the employees in the appropriate bar-gaining unitby generallyrepudiatingany obliga-tion to arbitrategrievancesarising aftercontractexpiration and by refusing to fully comply with thegrievance procedure established in the 1977-1980collective-bargaining agreementafter its expirationuntil a newcontract took effect.WE WILL NOT unilaterally change the method ofrecallinglaid-off employees without prior notice toand bargaining with the Union.WE WILL NOTunilaterallyalter the prevailingterms and conditions of employment by changingthemethod of rescheduling employees'workscheduleswithout prior notice to and bargainingwith the Union.WE WILL NOT unilaterally alter the prevailingterms andconditions of employment by refusing,after proper notification, to grantunion representa-tives time off for official union business withoutprior notice to and bargaining with the Union.WE WILL NOT unilaterally change the prevailingtermsand conditions of employment by filling va-cancies without regard to seniority and the prevail-ing bidding procedures without prior notice to andbargainingwith the Union.WE WILL NOT refuse to reinstate striking em-ployees, having received on their behalf an uncon-ditional offer to terminate the strike and return towork, to their former positions or, if those posi-tions no longer exist,to substantially equivalent po-sitions,dismissing, if necessary, any replacementshired on or after the commencement of the strikeon 8 July 1980. 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain 'with UnitedCement, Lime and Gypsum Workers InternationalUnion, Local 419, AFL-CIO, as the exclusive rep-resentative of all the employees in the bargainingunit described below with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment. The bargaining unit is:All production, maintenance and shipping em-ployees employed by American Gypsum Com-pany at its Albuquerque, New Mexico, loca-tion excluding all other employees, office cleri-cal employees, truck drivers, guards, and su-pervisors as defined in the Act.WE WILL pay employees for any loss of earningsdue to our failure to fill the job vacancies accord-ing to seniority and the bidding procedures, plusinterest.'WE WILL, on the Union's request, process anygrievances arising after the 1977-1980 contract ex-pired and before the new contract took effect.WE WILL, on their unconditional application toreturn to work, offer immediate and full reinstate-ment to all former unfair labor practice strikers;other than those disqualified by serious picket linemisconduct, to their former jobs or, if those jobsno longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or anyother rights or privileges previously enjoyed, dis-missing, if necessary, any persons hired by us on orafter the commencement of the strike on 8 July1980, and WE WILL make the strikers whole forany loss of earnings and other benefits suffered as aresult of our refusal, if any, to reinstate them in atimely fashion, plus interest.WE WILL pay premium wages to those employ-eesworking on 27 June 1980, when their workschedule was altered without regard to the noticerequirement contained in the collective-bargainingagreement, plus interest.WE WILL make whole Henry Owen and anyother affected employees, for any loss of earningssuffered by reason of our departure from the con-tractually prescribedmethod of recalling laid-offemployees for work, plus interest.WE WILL alsorecall in accordance with the method contractuallyprescribed when vacancies are available.WE WILL remove from our files the disciplinarywarning of Charles Steele dated 13 October 1980,and WE WILL notify him in writing that this hasbeen done and that we will make no further refer-ence to it.AMERICAN GYPSUM COMPANYLewis S. Harris, Esq.,for the General Counsel.Nicholas J.Noeding Esq.,andJulieNeerken, Esq. , (Poole,Tinnin & Martin),of Albuquerque, New Mexico, forthe Respondent.John L. Hollis, Esq. (Kool, Kool, Bloomfield & Hollis,P.A.),of Albuquerque, New Mexico, for the ChargingParty.DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Administrative Law Judge. Oncharges filed in Case 28-CA-5961 by United Cement,Lime and Gypsum Workers International Union, Local419,AFL-CIO (the Union) against American GypsumCompany (the Respondent), the Regional Director forRegion 28 issued a complaint and notice of hearing onSeptember 12, 1980.' A subsequent amended complaintand notice of hearing was issued on October 31. Addi-tional charges were filed by the Union in Case 28-CA-6174 on November 14,,and the Regional Director issueda complaint and notice of hearing in thatcaseon Decem-ber 19. By an order dated December 22, the RegionalDirector consolidated both cases for hearing.The complaints allege, inter alia, that the Respondentand the Union have been parties to a collective-bargain-ing agreement, which expired March 31, and since June23 and September 22, the Respondent has violated Sec-tion 8(a)(1) and (5) of the National Labor Relations Act(theAct) by unilaterally departing from and abrogatingprovisions of the expired collective-bargaining agree-ment. In addition, the complaints allege that the Re-spondent has unlawfully refused to reinstate employees,who are asserted to be unfair labor practice strikers totheir former or substantially equivalent positions in viola-tion of Section 8(a)(1) and (3) of the Act.' The Respond-ent's answer admits certainallegationsof the complaints,denies others, and specificallydeniesthe commission ofany unfair labor practices.A hearing was held on this matter on March 10 to 13,1981, in Albuquerque, New Mexico. All parties wererepresented by counsel afforded full opportunity to ex-amine and cross-examine witnesses and to present materi-al and relevant evidence on the issues. Briefs were sub-mitted by all parties and have been considered.On the entire record in this case, including my obser-vation of the witnesses and their demeanor while testify-ing, I make the followingFINDINGS OF FACT1.JURISDICTIONThe Respondent is a New Mexico corporation, whichmaintainsits principal office and place of business in Al-xUnless otherwise indicated,all dates are in 1980 AMERICAN GYPSUM CO.105buquerque, New Mexico, where it is engaged in the busi-ness of the manufacture and sale of gypsum wallboard.During the past calendar year, the Respondent in thecourse and conduct of its business operations purchasedgoods and materials vlaued in excess of $50,000 andcaused such products to be delivered to its Albuquerque,New Mexico place of business directly from suppliersand firms located in States other than the State of NewMexico. The pleadings admit, and I find, that the Re-spondent is, and has been at all times material, an em-ployer engaged in commence and in a business affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act,H. THE LABOR ORGANIZATION INVOLVEDUnited Cement, Lime Gypsum WorkersInternationalUnion,Local 419, AFL-CIOisa labor organizationwithinthe meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA, Background FactsThe Respondent is the current owner of the gypsumwallboard-producingplantinAlbuquerque,NewMexico. It purchased and began operating this facilitysometime in July 1979. At the time of purchase, the pre-vious owners and the Union were parties to an existingcollective-bargaining agreement effective from April 1,1977, to and including March 31, 1980. (G.C. Exh. 2.)Under the terms of the purchase arrangement the Re-spondent assumed its predecessor's obligations to the col-lective-bargaining agreement and recognized the Unionas the exclusive bargaining representative of the employ-ees in the following unit:All production, maintenance and shipping employ-ees at its [Respondent's] Albuquerque, New Mexicolocation, excluding all other employees, clerical em-ployees, truck drivers, watchmen, and supervisorsas defined in the Labor Management Relations Act.On January 25, 1980, Jack Hammond, district repre-sentative of the Union, sent the Respondent a letter noti-fying it that the Union wished "to modify, alter, and/orterminate" the existing agreement. (G.C. Exh. 3.) It isthe events that flowed from the parties' efforts to negoti-ate a new agreement that give rise to the issues involvedin this case.B. The Negotiations Prior to the Strike of dune 11The negotiations between the Respondent and theUnion commenced on March 3. Ted Gayock, currentlyRespondent's president but vice presidentand generalmanager at the time of negotiations, headed upmanage-ment's negotiating committee. This committee consistedof Marvin Reiff (vice president of manufacturing), Del-fmio Gonzales (plant superintendent), Edward Williams(safetymanager),and J. D. Helms (Respondent's corpo-rate attorney). Hammond was the Union's chief negotia-tor, and its negotiating committee included Robert Jara-millo (the president of the Union), Charles Steele (re-cording secretary),Edward Encinias (financial secre-tary), and Angel Justiniano (shop steward).The unrefuted testimony indicates that prior to the ini-tialmeeting on March 3 the parties had established cer-tainground rules for negotiations. Each side was topresent their proposals at the first session. No new pro-posals could be presented at subsequent sessions, but anyproposals already on the "negotiating table" could beamended or altered. Gayock testified that at the first ses-sion he voiced concern to Hammond about prior prac-tice of the chief negotiations entering into private agree-ments not brought before the full negotiating commit-tees.According to Gayock, he insisted that all matters bediscussedacross the table.Following the initial bargaining session, the parties meton March 4, 5, and 27-30 in an effort to negotiate a newagreement before the expiration date of the existing con-tract.At the final meeting in March, it became evidentto the parties that they would not negotiate a new agree-ment before the existing agreement expired since numer-ous unresolved issues remained. Gayock, testified thatHammond stated if an agreement was not reached, thepartieswould go back to "square one" because of thetime that had been spent on the negotiations. Gayockstated he agreed to this. Hammond, on the other hand,testified he told Gayock that if the Union had to strike tosupport its contract proposals, all prior contract offerssubmitted by the Union were "off the table." Hammonddenied, however, that there was any understanding be-tween the parties that they would revert to square one ifthe Union engaged in a strike. The parties finally agreedat this last meeting in March to extend the existingagreement on a day-to-day basis while they continuedtheir efforts to negotiate a new contract.The soon-to-expire agreement contained the followingno-strike/no-lockout provision:ARTICLE IIINO STRIKE-NO LOCKOUTIt is agreed between the Company and the Unionthat there shall be no lockout of employees on thepart of the Company, and that there will be nostrikes or other cessation of work on the part of theUnion on account of any controversy whateverduring the term of this Agreement. Any employeewho participates in an unauthorized strike, workstoppage or organized slowdown shall be subject todiscipline, including discharge by the Company,with the right appeal to the Grievance and Arbitra-tion Procedure only as to the question of participa-tion.The grievance procedure contained four steps withspecific time limits and culminated with a provision forbinding arbitration by either party, in the event thegrievance was not satisfactorily adjusted. (G.C. Exh. 2,art. IV.)The parties next met on April 28, but were unable toresolve their differences over several contract proposals.On June 2, they sought the assistance of a Federal medi-ator who suggested the Respondent put its final contract 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDoffer in written form and submit it to the Union. The Re-spondent did this on June 4 and it was given to the unionrepresentativesat a meetingon June 5. The parties wentthrough each provision and agreed tentatively on anumber of items, which they indicated on their respec-tiveworking copies.2 Several issues, however, remainedin dispute. They then decided to meet on June 11 pri-marily for the purpose of discussing their differences onthe pension proposal to be contained in the new agree-mentsAt the June 11 meeting, the union representatives wereaccompanied by the Union's expert of pension plans,Tom Balanoff Gayock testified that prior to the meetinghe had consulted the Respondent's pension advisor andexpressed concern over the lack of coverage any pensionprogram would have for two employees who were nearretirement.He stated he was told he could not set up aseparate program for these two employees without beingsubject to "discrimination charges." Hammond testifiedthat Balaanoff informed Gayock the company would haveno administrative responsibility regarding the plan andmerely had to send a check to the plan-which theUnion insisted be NIGPP. According to Hammond, Ba-lanoff said NIGPP would pick up the years of past serv-ice for the two employees who werenearing retirementage. Hammondfurther testified that he, Gayock,and Ba-lanoff went into the hall and there Gayock offered togive the monthly contribution outright to the Union. Ba-lanoff replied that the Union was not set up to handlepennon funds and the Respondent would have to send itscontribution directly to the selected penison plan. Ac-cording to Hammond, Gayock stated this was all rightwith him, but that the Respondent would only give 15cents anhour rather than the 30centsan hour asked forby the Union. Hammond testified that when they re-turned to the room he told the negotiatingcommitteesthat the Respondent had agreed to NIGPP but the par-tieswere "hung up" on money. Hammond further testi-fied that he told Gayock if the Respondent did not offermore on the pension plan and for across-the-board wageincreasesthe union representatives would recommend tothe employees that they reject the Respondent's lastoffer.Gayock testified that when Balanoff informed him theCompany could not make the pension contributions di-rectly to the union because it would be illegal he,Gayock, then stated the Respodent would have to con-sider some alternative. According to Gayock, he told theunion representatives that if the Respondent was goingto be responsible for the pension program it would haveto evaluate several other programs. Gayock testified theunion representatives insisted on NIGPP and he toldthem that program was not acceptable. Gayock acknowl-edged that he changed the Company's original offer2The Respondent's and the Union's working copies of the final pro-posal were submitted into evidence as G.C Exh 4 and R. Exh. 4.3Up to this point, the Respondent had offered to contribute 2 percentof the total hourly wages of the unit employees a month to a pensionbenefit fund The Union, on the other hand, was insisting that 30 centsper hour worked by unit employees be contributed to the pension fundand further, that the pension contributions be made to the National In-dustrial Group Pension Plan (NIGPP).from 2 percent of the total hourly wages of unit employ-ees for a month to 15 cents per hour for work performedby unit employees.Because the parties were not able to agree on the eco-nomic package, the Union rejected the Respondent'sfinal offer and a strike commenced at noon on June 11.The employeesbeganpicketing the entrance to the Re-spondent's plant. All parties agree this was an economicstrike in support of the Union's contract demands. OnJune 17, the Respondent sent a letter to the Union, withcopies to all the unit employees, setting forth the factthat the parties had agreed to extend the expired con-tract on a day-to-day basis with the understanding thatany increase in salary would be retroactive to April 1.(G.C. Exh. 5.) The letter also set forth the economicproposals contained in the Respondent's final offer andstated that if the employees did not report to work by 7a.m. on June 23 the Respondent would hire permanentreplacements for their positions. On June 20, the Re-spondentsentanother letter to the Union, stating that theRespondent would implement its final offer at 5 p.m.June 25 unless the Union accepted the offer by that timeand date. The Respondent also indicated in this letterthat its offer to apply thewage increasesretroactivelywould expire at that time. (G.C. Exh. 6.)C. The Return of the Strike Employees on June 23and the Events ThereafterThe striking employees terminated the picketing andreported for work at the start of the day shift at 7 a.m.on June 23. Hammond accompanied the employees andheld a brief meeting with them at the plant gate. He toldthe employees they were returning under the terms ofthe expired agreement. Gayock and Reiff came out andinformed Hammond they were going to hold a meetingwith the employees in the plant yard before allowingthem to work.Hammond testifiedthat Gayock then saidJaramillo would not be permitted to return because, ac-cording to Gayock, the union president had engaged inpicket-linemisconduct during the strike. Hammond toldGayock the Union wanted to file a grievance over Jara-millo's discharge.Gayock refused to accept the griev-ance, responding, "There was no mechanism to file agrievance because there was no contract." According toHammond, he then told Gayock the employees were re-turning under the terms of the expired agreement andGayock insisted that the employees were returning towork without a contract.4 Hammond further testifiedGayock informed the employees at themeetingthat theywould be receiving the wages contained in the Respo-dent's final offer to the Union.According to the testimony of Gayock, when the em-ployees returned on June 23, the Respondent did notconsider the expired agreement to be in effect. He ac-knowledged, however, that there were provisions in theagreement that the Respondent did follow on a volun-tary basis. He stated that when Hammond sought to file4 Steele testified he was standing near Hammond and Gayock at thistime.He stated he heard Hammond insist that the employees were re-turning under the expired agreement while Gayock was maintaining thatthere was no contract in existence. AMERICAN GYPSUM co..a grievance that morning on behalf of Jaramillo he re-jected the grievance because there was no mechanism bywhich to file a grievance as the contract had expired.Gayock testified he informed the employees they werereturning to work without a contract and when she saidthisHammond replied that the employees could be there"2 hours, 2 days, or 2 weeks." Gayock denied Hammondsaidthe employees were returning to work under theterms of the expired agreement. lie indicated there wasno notification to this effect until Respondent received aletter,dated June 26, from the Union on July 1.' (G.C.Exh. 7.) Gaycok further testified he announced to theemployees at this meeting that they would only bescheduled to work Monday -through Thursday duringthe week of June 23.Steele submitted a written grievance to a shift supervi-sor on June 24 regarding the Respondent's discharge ofJaramillo requesting the employee's reinstatement withfull backpay. Gayock rejected the grievance by way of aletterdated June 26. In this letter he stated, "[s]incethereisnocontract in effect between your bargainingunit and the company, compliments of the strike againstthe company on June 11, 1980, there is no mechanism tofile a grievance." (G.C. Exh. 11.)Gayock and Reiff testified that during the week ofJune 23, the production of the crew working the grave-yard shift (I1 p.m. to 7 a.m.) was dramatically lowerthan any of the other shifts and caused the plant to fallbehind in its production schedules. Their testimony inthis regard was supported by summaries of the produc-tion records for that week. (See G.C. Exh. 5.) Gayockand Reiff attributed the low productivity of this crew toa deliberate slowdown and sabotage by the employees.They cited such incidents as someone pushing the emer-gency stop button on the knife, which cut the wallboard,bits of metal put in themixerthereby causing a stop inthe production line, and someone cutting the hose line inthe cascade section.As a result of these production interruptions, the Re-spondent'sscheduledoutputdiminisheddrastically.Gayock and Reiff decided on June 26 that it would benecessary to schedule all the employees to work a fullshift on Friday (June 27)-even though the employeeswere initially told their work schedule for that weekwould be Monday through Thursday. Ordinarily underthe terms of the expired agreement, the Respondent wasrequired to give 72 hours' notice before changing an em-ployee'swork schedules Gayock and Reiff testified at5The specific provision in the expired agreement relating to the 72-hour notice reads as follows:ARTICLE VHOURS OF WORK(E)An employee's normal work schedule will not be changedwithout at least three (3) days notice. The Company shall pay at therate of one and one-half (1-1/2) the regular hourly rate for the firstday of the schedule change without three (3) days notice, unless thechange is occasioned by absences by employees attending to Unionbusiness, emergencies or other circumstances beyond the control ofthe Company requiring plant shutdown.107the hearing they considered the production delays to bethe result of circumstances beyond the Respondent's con-trol and, therefore, the 72-hour notice requirement didnot apply, even if required. Reiff admitted on cross-ex-amination, however, that he and Gayock did not specifi-callydiscuss the notice requirements of the expiredagreement when the decision was made to schedule theemployees for work on June 27.The following week, commencing June 30, the crewworking the graveyard shift the previous week rotatedto the swing shift (3 to 11 p.m.). During their shift onJune 30, the mixer was stopped and bits of metal werefound clogging it. At approximately the same time, a su-pervisor reported to Gayock that he observed employeeJerry Valdez pound the knife control panel with his fist.Gayock then ordered the entire swing shift crew out ofthe plant and discharged them for "poor efficiency,"based on the crew's performance the prior week and thecurrent breakdown.After the discharge of the swing shift crew, Justinian,accompanied by Encinias, attempted to file a grievanceon behalf of the members of the crew with Plant Super-intendentGonzales.The testimony of Encinias andGayock indicates Gonzales refused to accept the griev-ance stating, "There is no contract and the Union has noright to file a grievance."6On July 1, Justiniano and Steele submitted two sepa-rate requests to Gonzales asking that they and five otherunit employees be excused from work on July 3 toattend to union business. Gayock responded in a letter onthe same date stating, "Compliments of that strike, youhave no contract to implement time off for official Unionbusiness."Gayock informed the union officials that theRespondent would evaluate its workload on July 3 to de-termine if the individuals could be excused. He stated,however, that if the Company permitted the employeestime off it would be considered "personal leave with nopay." (G.C. Exh. 8.)7D. The Continuation of the NegotiationsOn July 3, Gayock met with Kent Weaver, an interna-tional vice president of the Union, at a local countryclub.This meeting had been arranged by Weaver in aneffort to resolve the matters in dispute between the Re-spondent and the Union. Weaver sought to discuss the6Contrary to the testimony of Encinias and Gayock, Gonzales testifiedhe accepted the grievance. However, he admitted that he felt there wasno applicable grievance procedure because there was no collective-bar-gaining agreement.He stated he told Justiniano,"As far as I am con-cerned right now you don't have no agreement [sic], but I will acceptyour grievance, as such, but as far as I'm concerned you don't [sic] haveno grievance procedure. You've got no contract "7Art XIV of the expired agreement contained the following provisionregarding employee release from work for union business:(F) All duly elected members of Local 419 shall be excused fromtheir duty to attend to business pertaining to his [sic] Local Union,providing the Company is notified seventy-two (72) hours ahead oftime and providing that no more than nine (9) members are absent toattend to such business It is understood that the Company maymake any necessary adjustments in the work schedule because ofsuch absence by members of Local 419. In cases where an emergen-cy arises, and it is not possible to give a seventy-two (72) hours ad-vancenotice of such absence. [sic]. 108DECISIONS OF THENATIONALLABOR RELATIONS BOARDdischarges of Jaramillo, Ventura Lagarreta, Valdez, andthe crew fired on June 30. 8 Gayock initially took the po-sition that the Respondent was unwilling to discuss thematter of the discharges until an agreement on the con-tractissueswas reached. According to Weaver, he subse-quently stated the Respondent would not change its posi-tion on the discharges of Jaramillo, Lagarreta, or Valdezbut would be willing to consider bringing back the otheremployees fired on June 30, because a "lot of innocentpeople [were] caught up in the discharge."Weaverpressed for a better economic offer and Gayock statedtheRespondent had offered all that it could. Weaverthen suggested the Respondent consider a 5-year pensionplan even though the contract to be negotiated wouldonly have a term of 3 years. Gayock promised to consid-er this and consult with one of the Respondent's princi-pal owners. Gayock and Weaver then agreed to meetlater that same day at Gayock's office.9Prior to meeting with Gayock in his office, Weaverheld a meeting with the unit employees in the Respond-ent'sparking lot. He told them of his private discussionwith Gayock and recommended the employees not con-sider strike action while negotiations were continuing totake place. The employees agreed to accept Weaver'srecommendation.Following themeetingwith the employees,Weaverand Hammond met with Gayock and Reiff in Gayock'soffice.Gayock indicated he had spoken with his princi-pal and was prepared to make a new offer on the pen-sion proposal. He told the union representatives that Re-spondent was willing to pay 15 cents an hour for thehours worked by unit employees if the pension plan wasfor a 3-year period. In the alternative, the Respondentwas willing to extend the pension plan to a 5-year termand would offer 15 cents an hour for the first 2 years, 20cents an hour for the following 2 years, and 25 cents anhour for the final year. No agreement was reached ontheRespondent's latest pension offer and the partiesscheduleda meetingfor July 7 of the following week.Weaver met privately with Gayock in the morning ata local hotel on July 7. According to Weaver, he toldGayock the Respondent had to improve the pensionoffer and discuss the matter of the discharges. Gayockstated the Respondent would not offer any more andthey agreed to meet later that day with their full bar-gaining committees. The parties met again at 1:30 p.m.with the full bargaining committees present. Gayock ad-vised the group that there was an impasse on the pensionissueandWeaver agreed. Gayock then told the unionrepresentatives that the Respondent had changed its posi-tion on the acceptance of grievances arising after thestart of the strike. According to Gayock, the Respondentwould now process grievances, filed after June 11,through all steps of the grievance procedure set forth inthe expired agreement, but would not honor the arbitra-8 Lagarreta was discharged on June 25 for allegedly pushing the emer-gency stop button at the knife, thereby shutting down the productionlane. Valdez was discharged on June 30 for allegedly pounding the knifecontrol panel with his fist.9The above is a synthesis of the testimony of Gayock and Weaversince there were no significant differences in their recollection of whatoccurred at this meetingtionprovisioncontained in the expired agreement.Gayock indicated the time requirements of the grievanceprocedure would begin to run from the time he advisedthe union representatives of the Respondent's changedposition on this issue. The union representatives attempt-ed to discuss the outstanding grievances and to present asecond-step grievance relating to the discharge of Lagar-reta.Gayock took the position, however, that the stepsof the grievance procedure had to be followed and thatthe Respondent would not discuss any grievances at thismeeting.Gayock concluded the meeting by stating hewould meet with the union representatives at a laterdate.E. The Strike of July 8, 1980After the meeting with the Respondent, Weaver andthe union representatives met with the unit employees inthe Respondent's parking lot.Weaver testified he toldthe employees of the results of the meeting with the Re-spondent's officials. He stated he informed the employeesthe economic package offered by the Respondent was in-adequate and that the Respondent took the position itwould not arbitrate grievances regarding the dischargedemployees. He recommended that the employees engagein an "unfair labor practices" strike against the Respond-ent.Steele, the recording secretary, testifiedWeaver dis-cussed the changes the Respondent had implementedsince the employees who had returned from the econom-ic strike on June 23. According to Steele, Weaver readGayock's letter of June 26 rejecting the Jaramillo griev-ance, and told the employees there were three reasonsfor them to go out on strike. First, that the Respondenthad violated Federal labor law; second, that the Re-spondent failed to offer an adequate economic package;and third, the Respondent's failure to rehire the dis-charged employees. The employees voted to followWeaver's recommendation, and picketing of the Re-spondent'splant began the following morning. Thelegend on the picket signs stated the strike was, "To Pro-test the Company's Unfair Labor Practices."Testimony was given regarding two specific incidentsoccurring on the picket line involving employee SteveChavez. The first incident took place on July 21. JamesHowse, a truckdriver for a lumber company in Gallup,testified he had entered the Respondent's plant to make apickup. i ° After his truck was loaded and he was leavingthe plant, pickets were blocking his access to the road-way. Howse testified that as he proceeded his tractorcame within inches of some of the pickets who wereblocking his route. He stated he always carried a shotgunin the truck cab, in full view, on top of the console ofthe instrument panel. When the pickets came close to thetruck, according to Howse, he took the shotgun off theconsole and held it in his lap with his right hand. Hestated that at this point Chavez climbed the ladder onthe side of the truck cab and then jumped off. Accordingto the testimony of Howse, Chavez then threw his picketsign through the cab window and Howse caught it with'°Howse was driving an 18-wheel semi and pulling a flatbed trailer. AMERICAN GYPSUM CO.109his left hand. Howse testified he "backed" the pickets offwith his shotgun and proceeded on his way.Chavez, who worked as, a helper in the Respondent'sloading area, testifed that as the truck was leaving theplant he observed Howse and a picket "throwing fin-gers" at each other." He stated Howse then swerved histruck so that he almost hit the picket. Chavez admittedhe became angry at this point, and he and Howse beganswearing at each other. He noticed that Howse had ashotgun cradled in his arms and stated the gun waspointed out of the cab window. Chavez denied climbingup on the tractor, but said he ran alongside of the truckshouting, "Shoot me, go ahead, shoot me." He then"poked" the picket sign in the window and Howsegrabbed it and drove off.Reiff testified that Howse reported the incident to him.However, according to Reiff,' it took place as Howsewas driving into the plant. Reiff admitted he did not in-vestigate the matter beyond accepting Howse' version ofhow the incident occurred and that Chavez was in-volved.The second incident took place on August 22. JesseChilders testified he was driving his brother-in-law towork at the Respondent's plant at 6:45 a.m. on thatdate.12 According to Childers, he was sitting in the frontseat on the passenger side and his brother-in-law wasdriving the automobile. As they passed a group of pick-ets, someone threw a rock that struck the car. Childersinstructed his brother-in-law to stop, and he got out toascertain who threw the rock. Childers admitted that ashe got out of the automobile he had a set of chuckas inhis hands.13He denied he was twirling the chuckas,since, according to Childers, this would minimize theireffectiveness if combat occurred. Childers stated as heapproached the pickets several jumped him and one,identified as Chavez, struck him with a picket sign andpuched and kicked him as he fell to the ground. Childersgot up and returned to his automobile. He and his broth-er-in-law then drove into the plant and reported the inci-dent to the police.Childers further testified that he went to a,hospital,and after receiving emergency treatment he went to anearby doughnut shop. He stated that three individualsfrom the picket line, including Chavez, came into theshop to make a purchase and noticed that he was there.According to Childers, they called him obscene namesand challenged him to come outside and fight. Childersrefused and they left.Reiff testified he observed the altercation betweenChilders and the pickets from an office window in theplant.He stated he was looking out of the window withbinoculars. According to Reiff, Childers was driving theautomobilewhen it passed 'd he pickets. He observedsomeone throw a rock at the car. Reiff did not observeany chuckas in Childers' hands when he got out of theautomobile, but he saw one of the pickets hit Childerswith a picketsignand then observed Chavez grabChilders by the hair and kick him repeatedly.Chavez admitted being involved in the altercationwith Childers. He stated that after the automobile passedthe pickets it stopped and Childers got out. According toChavez, Childers accused him of throwing a rock at hisautomobile. Chavez asserted that Childers was twirling aset of chuckas as they approached each other. He statedthat Childers was twirlinga setof chuckas and he inturn struck Childers with the picketsign.Other picketsjoined in the fight and Chavez grabbed Childers by thehair, kneed him in the stomach, and kicked him while hewas down. Chavez stated he told Childers he was a"stupid idiot" to take on a group of picketing employeesand to "get out of here." He said Childers threatened tocome back and get the strikers, and (Chavez) invitedChilders to come outside and fight. When Childers re-fused to accept the challenge, Chavez left the doughnutshop.Other picket line incidents occurred during the strike,and based on charges filed against the Union by the Re-spondent, the Regional Director sought a 10(j) injunc-tion.The parties indicated on the record that an injunc-tion was granted as the result of a consent order withoutlitigation on the merits of the injunction petition.F. TheUnion'sOffer on Behalf of theStrikingEmployees to Return to WorkFollowing the start of the strike in July, the Respond-ent and the Union communicated with each other in aneffort to schedule a meeting to resume-negotiations. (SeeG.C. Exh.13.)A meeting was finally arranged for 10a.m. on September 10 at a local hotel.Weaver testifiedthat he went into the coffee shop of the hotel prior tothe meeting and delivered a handwritten letter, bearingthe previous day's date, to' Gayock.The letter stated theUnion accepted the Respondent's final contract offer ofJune 4 and NGIPP plan of June 11. The letter also re-quested that the Respondent advise the Union when itwanted to sign the contract and when the employeeswere to return to work.14 (G,C.Exh. 14.) According toWeaver, the union representatives decided not to meetwith the Respondent's representatives at the appointedhour but, rather,to use that time for a meeting with theemployees to get them to ratify the acceptance of theRespondent'soffer of June 4. Weaver sent a note toGayock stating the Union would not be able to meet at10 a.m. and suggested the parties reschedule the meetingfor 1:30 p.m. Gayock had our out-of-town appointmentthat afternoon and asked Weaver to contact him regard-ing a later meeting time.Gayock_also indicated he hadsome questions about the Union's letter.Weaver met with the employees and recommendedtheyratifythe Respondent's last offer; which they did.Weaver then consultedwith theUnion's attorneys anddelivered another handwritten letter to Gayock'sofficeat the plant. Unlike the first letter, this one stated thecontract had been ratified by the union members pursu-11 This is a derisive gesture expressing contempt or scorn12 Childers' brother-in-law was hired by the Respondent as a stoke re-placement.14The striking employees ceased picketing the Respondent's facility13 Chuckas are Orientalinstrumentsusedin martial artscombaton the morning of September 10. 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDant to article XVIII of the expired agreement It con-cluded by stating, "All employees are unconditionallyprepared to return to work immediately." (G.C. Exh.15) Gayock called his office that afternoon and was in-formed of the contents of the second letter left by theUnionThateveningGayock calledWeaver at the hotelWeaver testified Gayock stated he would have to lookinto the matter of the employees returning to work. Ac-cording to Weaver, he told Gayock the employees wereready and willing to return. Weaver denied that therewas any mention of the collective-bargaining agreementduring this conversation with Gayock. Hammond, whowas in the room with Weaver at the time of the tele-phone call, testified he heard Weaver say all the employ-eeswere ready to return to work, and Gayock knewwho they were because they were the Respondent's em-ployees.Hammond could not recall any discussion onWeaver'spartregardingthecollective-bargaining.Gayock, on the other hand, testified that when he calledWeaver that evening, he asked what the letters meant.According to Gayock, Weaver replied, "We have anagreement and we are ready to come back to work."Gayock responded they did not have an agreement sincethere were several items the union representatives indi-cated they could not accept. At this point, according toGayock, Weaver stated the Union accepted the contract"as written."Gayock sent a letter to the Union the following dayrequesting clarification of the offer for the employees toreturn to work. The parties subsequently agreed to meetat the Regional Office of the Board on September 16.When they met, Respondent's officials were accompa-nied by the Respondent's labor counsel.Weaver testified that the union representatives signedcopies of Respondent's June 4 contract proposal andpassed them across the table for the Respondent's repre-sentatives to sign. They refused to do so, however, stat-ing their contract proposal of June 4 had been with-drawn. According to Weaver, Gayock told the unionrepresentatives the parties had agreed early in the negoti-ations that if an impasse was reached the negotiationswould go back to "square one." Weaver denied this,callingGayock a "liar." The Respondent's officials thenquestioned whether the offer for the employees to returnto work was conditioned on the Respondent's signing theJune 4 proposal. Weaver replied that the letters "speakfor themselves." The Respondent indicated that someemployees were involved in picket-line misconduct andwould not be allowed to return to work. The union rep-resentatives insisted that all employees be allowed toreturn to their jobs at the plant. The meeting concludedwith the parties agreeing to get in touch with each other.After a series of telephone communications, the Re-spondent sent a mailgram to the Union on September 17,stating, "All striking employees who wish to return towork should report to the plant guardhouse on or beforeMonday, September 22." In themailgram,the Respond-ent denied a contract existed between it and the Union.(G.C. Exh. 16) The following day theRespondent sentanother mailgram to the Union indicating it would imme-diately reinstate all strikers "for whom the company haspositions and who are otherwise eligible for reinstate-ment "15 In this mailgram, the Respondent reasserted itsposition that there was no collective-bargaining agree-ment between it and the Union (R. Exh. 7.)On September 19, the striking employees reported tothe plant guardhouse to sign a register showing theywere available to return to work. Since a number of theemployees were Vietnamese with identical surnames, theRespondent required all employees to give their names,social security, and telephone numbers. Steele gaveGayock letters relating to five employees who wereunable to appear but were available to return to theirjobs (G.C. Exhs. 23-27.) After receiving the register ofemployees, Gayock took a plant seniority list and com-piled a roster of those employees the Respondent intend-ed to allow to return. He testified he excluded from thelist employees the Respondent considered guilty of mis-conduct on picket line. He accomplished this by review-ing the affidavits, which were attached to the petition forthe injunction. Steve Chavez was one of the striking em-ployees the Respondent decided would not be allowed toreturn because of his misconduct on the picket line. Oncethe register of the employees the Respondent consideredeligible to return to work was compiled, Gayock notifiedHammond of their names. The Respondent also sent cer-tified letters to all of these employees setting the date fortheir return. On October 31, the Union, through its attor-ney, sent the Respondent a mailgram making an uncondi-tional offer on behalf of all employees who had not al-ready returned to work, to do so. (C.P. Exh. 2.)G. The Alleged Failure to Recall Laid-Off EmployeesinOrder of Seniority and to Restore StrikingEmployees to Their Former or SubstantiallyEquivalent PositionsThe testimony discloses that during the last month in1979 the Respondent experienced a drop in business anda number of employees were laid off. Harry Owens washired by the Respondent in March 1979 and put on lay-off status on December 3, 1979. Owens testified he be-lieved 12 or 13 other employees were laid off at thattime and that he had the greatest seniority of all the em-ployees who were laid off. He stated he was workingintermittently elsewhere and up to the time of the strikein June he had never been contacted by the Respondentregarding recall from layoff. Owens did not contact theRespondent's management during the strikes. He statedhe did call Reiff in November 1980, but was told therewas no possibility of his being recalled by the Respond-ent due to the strikeGonzales testified management decided the first weekin June to put on a fourth shift. This was to be accom-plished by recalling the laid-off employees. According toGonzales, he, Tito Montana (a foreman), and Ed Wil-liamstook a list and proceeded to telephone the laid-offemployees to ascertain their availability. The list was in-troduced into evidence and shows that Owensname wasthe first on the list (R. Exh. 1.) Beside Owensname wasthe notation when "out of town." Gonzales stated he15During the strike the Respondent hired 30-35 strike replacements AMERICAN GYPSUM CO.would never contact Owens. He testified that when thestrike occurredin June he againcalled the laid-off em-ployeesin aneffort to get them to come to work. BobbyGutierrez was the only laid-off employee who came towork at thattime.When the first strike ended, Gutierrezremained employed by the Respondent.When thesecond strike occurred, two other laid-off employees(Tiana and Williams) returned to work for the Respond-ent.After the employees registered with the Respondentwhen the second strike ended,RamonGarduna was putto work bymanagementon the swing shiftas a calcinerhelper. Before 'the strike, Garduna, who was 63 yearsold,workedas an oileron the first shift. The rate of payfor an oiler was $6.57 an hour and that of a calcinerhelper was $6.47 an hour.' 6 Garduna testified that hisdutiesas anoiler were not laborious and merely requiredhiswalking with an oil can to lubricate the machinery.In contrast, according to Garduna, his dutiesas a cal-cinerhelperwere strenuous and required filling awheelbarrow with a shovel and pushing it.17 He statedhe complained to Gonzales about his more arduous workassignmentand asked to be laid off so he could collectunemployment compensation.Gonzalesrefusedtocomply with this request and Garduna quit the Respond-ent's employ in October.James Ballog had been employed by the Respondent'spredecessor and the Respondent for a number of years,beginning in 1965. Ballog initially started as a full-timemachinist in 1965 while on lay-off status with GeneralElectric (GE). After becoming a supervisor of mainte-nance with the Respondent, Ballog was recalled by G E.Be continued to wrok for the Respondent, however, aspart-timemachiniston the first shift while working full-time at GE from 3:30 p.m. until midnight. Ballog testi-fied that while he had no set work schedule with the Re-spondent, he usually started at 7 a.m. and worked untilnoon. He further stated that if problems developed withany of the machinery at the Respondent's plant while hewas on his full-time job at GE, the Respondent's officialswould call there and leave a message for him to returnto the plant when his shift was over. Ballog workedunder thisarrangementuntil the first strike in June andresumed it when the employees returned on June 23.18After the second strike ended in September,Ballogwas oneof the employees for whom Steele submitted let-ters to the Respondent stating they were available toreturn to work. On November 5, Reiff called Ballog athome to notify him that a job was available, but indicat-ed it was a full-time position. Reiff stated Ballog's oldjob had been filled.When Ballog asked what the jobwould be, Reiff instructed him to contact Gonzales.16 The parties compiled an exhibit showing the names of the returningstrikers, their job positions and rates of pay prior to the strike, and theirjob positions and rates of pay on returning in September.(G.C Exh. 20 )17Reiff initially testified that the duties of a calciner helper were nomore laborious than the duties of an oiler.He admitted on cross-examma-tion, however, that an oiler's job involved lighter work Reiff also testi-fied that Garduna was assigned to the calcmer helper position because hisoiler's job had been filled by a strike replacement18Despite this apparent long-standing arrangement,Gayock testifiedhe was not aware that Ballog held a full-time job elsewhere while work-ing for the Respondent on a part-time basis.111Ballog called Gonzales and reminded him that he hadbeen a part-time employee prior to the strike. Gonzalespromised to check into the matter and get back toBallog.That same day Reiffsent a letterto Ballog notifyinghim to report to work on November 10. (G.C. Exh. 18.)Prior to November 10, Ballog contacted Reiff and wastold the Respondent only had a full-time position avail-able forhim asa bundler. This was an unskilled job,paying substantially less per hour than Ballog had beenreceiving as a' machinist.Ballogprotested and Reiffagreed to get back to him.On November 19, Reiff called Ballog again and toldthe employee he would be called back to work as a full-timemachinist.19Ballog reminded Reiff that he hadworked as a part-time machinist and Reiff replied it wasthe only position available. He also told Ballog the Re-spondent had hired a part-time machinist who was work-ing onthe second shift. Ballog then suggested he be al-lowed to work part-timeon the first shift and the newmachinist continue on a full-time basis. He stated Reiffrejected this suggestion. Ballog asked Reiff what the newmachinists was able to do in 6 months that he had notdone for the Respondent in 12 years. According toBallog,Reiff answered by stating, "He worked duringthe strike and you didn't."20 At the time of the hearing,Ballog had not returned to work for the Respondent.rH. The Reprimand of Steele for Taking Time Off forUnion BusinessSteele returned to work on October 8 on the grave-yard shift.The following week he was scheduled towork on a different shift. Steele testified he had a letterfrom the Union, addressed to Gonzales, requesting thathe be excused from work on Monday, October 13, inorder to attend to official business on behalf of theUnion. Although the letter was dated October 10, Steeleapparently did not give it to his foreman until the morn-ing of October 11. (See G.C. Exh. 9.) Steele took thetime off on October 13 and on his return he received awritten reprimand for an unexcused absence. The repri-mand indicated that Steele had requested time off forunion business,but failed to provide the Respondentwith 72 hours notice and did not mention that any emer-gency was connected with this request. (G.C. Exh.29(a).) Steele grieved this action and it was indicated atthe time of the hearing that the grievance had not beenresolved.19Reiff also sent a letter to Ballog on that date instructing him toreport to work on November 24 as a full-time machinist The letterstated, "This is all we have available at this time." (G.C. Exh. 19)zo Reiff testified he told Ballog he had been replaced in his position asa part-time machinists. It was conceded by the Respondent that all thereturning strikers were considered economic strikers and put to work aspositions became available The Respondent's officials acknowledged thatthey did not lay off any of the strike replacements in order to; allow thestriking employees to return 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI.The Filling of Vacancies Without Utilizing theBidding ProcedureGayock testified thatinmid-October a bundler posi-tion became open Gayock freely acknowledged that thispositionwas filled without regard to the bidding proce-dure contained in the expired agreement. He also statedthat another position of inside cleaner was filled withoutfollowing the terms of the bidding procedure containedin the expired agreement.Concluding FindingsAs noted, the parties agree the first strike was an eco-nomic strike in support of the Union's contract demands.It is also evident that after the expiration of the contracton March 31, 1980, the Respondent and the Union ex-tended the terms of the expired agreement on a day-to-day basis while attempting to negotiate a successoragreement.21The General Counsel and Charging Partycontend that the terms of the expired agreement contin-ued to apply when the employees ended the first strikeand returned to work. The General Counsel argues noimpassehad been reached at the time of the first strikebecause the changes the Respondent imposed when theemployees returned to work had not been proposed tothe Union during the contract negotiations. In my judg-ment, this begs the question by focusing on the resultsafter the conclusion of the first strike rather than ad-dressing the issue of whether an impasse existed at thetimethe June strike occurred.Contrary to the argument of the General Counsel, Ifind that under the standard set forth inTaft BroadcastingCo.22 an impasse had in fact been reached at the time ofthe initial strike in June. The parties met and engaged inserious negotiations seven times in March, once in April,and on June 3 met with a Federal mediator who suggest-ed the Respondent submit a final proposal to the UnionWhen this was done on June 5, the parties went throughall theitemsand their disagreement centered on the eco-nomic provisions; i.e. the pension plan (and the amountto be contributed) and the wage package. Up to thispoint, the parties had engaged in extended negotiationscovering a span of 3-plus months There is no suggestionin the record that the Respondent had not yet been bar-gainingin good faith, and it is manifestly clear that theissuesthat separated the parties were of major impor-tance to both the Respondent and the Union. There wasno hiatus here after extended negotiations nor a resump-tion of discussions, but, rather, a resort to economic pres-sure by the Union after a determination that the most im-portant part of the Respondent's final proposal, the eco-nomic package, was unacceptable. Thus, I find thatwhen the Union rejected the final offer and the employ-ees struck on June 11, the parties had reached a genuine21The Respondent contends the extension was until agreement wasreached on a new contractorthe Union engaged in a strike The Unioncontends the expired agreement was extended on a day-to-day basis untila new agreement was negotiated In the circumstances of this case, I findno significant difference in the consequences that would result, whichev-er version of the extension arrangement is accepted22Taft Broadcasting Co,163NLRB 475, 478 (1967), enfd 395 F 2d622 (D C Cir 1968)impasse in their negotiationsTaftBroadcastingCo.,supra.Having determined that an impasse existed at the timeof the June strike, the question becomes what were therights of the parties when the employees terminated thestrike on June 23? It is settled law that once an impasseisreached "an employer can only makeunilateralchanges in working conditionsconsistentwith its rejectedoffer to a union " (Emphasis supplied.)AllenW. Bird, II,227 NLRB 1355, 1356 (1977);Royal Himmel DistillingCo., 203 NLRB 370 fn. 3 (1973). Therefore, when theemployees returned on June 23, the Respondent was freeto implement the terms of its rejected offer or, where itchose not to do so, continue to give effect to the termsof the expired agreement. In the instant case, however,the Respondent took the position that it did not have toabide by the terms of the expired agreement, exceptwhere it voluntarily chose to do so. But, at the sametime, the Respondent only implemented those portions ofits rejected proposal that related to wages, extra holiday,vacation schedule, and medical benefits. By this action,the Respondent deliberately left open a whole range ofterms governing working conditions covered in the ex-pired agreement to its discretionary implementation or,as described by the General Counsel, to be implementedas a "fortuitous happenstance." This does not, in myjudgment, comport with the requirements of Section 8(d)of the Act and any unilateral changes, other than thoseconsistentwith its rejected offer at the time of impasse,violates Section 8(a)(5) of the Act.NLRB v. Katz,369U.S. 736, 747 (1962).This brings into question the issue of which terms ofthe expired contract survived the June strike, since therewas a specific no-strike no-lockout provision in thatagreement. The Respondent initially took the positionthat the June strike relieved it of all obligations to honorany of the terms of the expired agreement. This was evi-denced by the statements of Gayock and Reiff that therewas no contract between the parties when the employeesreturned, and the Respondent did not have to apply anyof the terms of the expired agreement, except when itchose to do so. This position by the Respondent account-ed for the refusal of its officials to accept the grievanceon the discharge of Jaramillo for alleged picket line mis-conduct the grievances on the discharges of Lagarretaand Valdez in June, and the grievance over the dis-charge of the entire crew on June 30. It also accountsfor Gayock's reply to the request for time off to engagein union business by Steele and Justiniano in which hestated, "..compliments of that strike, you have nocontract to implement time off for official [u]nion busi-ness."The Respondent maintained this position until July 7when, on advice of counsel, it agreed to accept andprocess all grievancesarisingafter June 11, but refusedto apply the arbitration provisions as the ultimate steps inthe grievance process. The Respondent now contendsthat the no-strike clause was "coterminous" with theduty to arbitrate and when the strike occurred in Junethe Union breached the no-strike provision and therebyterminated the Respondent's obligation to arbitrate griev- AMERICAN GYPSUM CO.ance disputes. In support of this argument, the Respond-ent cites, among others, the Board's decisions inGoyaFoods'23 S. &W Motor Lines'24andCardinal OperatingCo.25The General Counsel and the Charging Party argue,on the other hand, that under the Supreme Court's deci-sioninNolde Bros, Inc. v. Bakery Workers Local358,26the arbitration clause here i emained viable after thestrike in June. They urge that while the June strike ter-minated the agreement the arbitration clause survived thestrike and was not over issues arbitrable or arguable arbi-trable under the expired agreement. The General Coun-sel and Charging Party rely heavily on the Board's deci-sioninAmerican Sink Topto support their position.27There, the Board held3 on the basis ofNolde Bros.,thatthe basis of a grievance, which arose after the expirationdate of a contract was "`arguably'-at least-the contract"and determined there was no reason to conclude the par-ties intended the arbitration provisions to terminate withthe contract's term.Analyzing the cited cases and interpreting the reach ofthe Supreme Court's decision inNolde,I conclude thatthe arbitration clause here survived the June strike andremained viable when the employees returned to work.It is well settled that a no-strike obligation, expressed orimplied, is the quid pro quo for the employer's duty tosubmit grievance disputes to arbitration.Boys Markets v.Retail Clerks Union,398 U.S, 235, 247 (1970). Further, itisequally settled that unless negated expressly or byclear implication the duty not to strike is coterminouswith the obligation to arbitrate.Gateway Co. v. UnitedMine Workers,414 U.S. 368, 382 (1974). But a close read-ing of the cases reveals that the, duty not to strike, unlessotherwise expressly stated in the no-strike provision, isan obligation no to strike over those matters arising outof or created by the expiredagreement.Thus, inGatewayCo.. the Union struck over a matter of an alleged safetyhazard and in sustaining the right of the District Courtto enjoin the strike the Supreme Court found the arbitra-tion clause was sufficiently broad to encompass the dis-pute.26Again, inGoya Foodsthe Board in finding astrike that occurred shortly before and continued afterthe the expiration of a contract to be unprotected statedthe duty [not to strike] lives "on the extent of the duty toarbitrate over issues created by or arising out of the ex-pired agreement."29 Implicit in this decision is theBoard's condemnation of the strike because it was over amatter that arose out of the expired agreement and towhich the surviving arbitration clause applied.In the instant case, however, it is conceded that theJune strikewas over the Union's contract demands.None of the causative factors of the strike related to anyissue created by or arising out of the expired agreement.Nor does the language of the no-strike provision in theinstant case limit the right of the Union to engage in a23Goya Foods, Inc,238 NLRB 1465 (1978)z4 S &W. Motor Lines,236 NLRB 9'38 (1978).zsCardinal Operating Co.,246 NLRB 279 (1979).26 430 U S. 243 (1977)21American Sink Top 4 Cabinet Co,_242 NLRB 408 (1979)z3Gateway Co,supra at 379-380zsGoya Foods,Inc, supra at 1467113strike during negotiations, as was the case inCardinalOperating Co.,cited by the Respondent.30 Similarly, inS.& W. Motor Lines,cited by the Respondent, theBoard affirmed the finding of the administrative lawjudge that the parties had not agreed to extend the ex-pired agreement, and that by "clear implication" the par-ties,did not intend the arbitration provision to survivethe expiration of the contract.None of the factors found controlling in the casescited by the Respondent obtain in the instant case. Here,the parties agreed to extend the agreement after its expi-ration date.When negotiations reached an impasse, theUnion struck solely in order to exert economic pressureto achieve its contract demands and not over issues cre-ated by or arising out of the expired agreement. Nor wasthere any language in the no-strike clause prohibiting astrike during negotiations for a new agreement in thepostcontract period. Therefore, contrary to the Respond-ent's contentions, I find that the arbitration provisionhere survived the economic strike in June. From this Iconclude that the Respondent's refusal to process griev-ance disputes at all until July 7, and thereafter througharbitration,was unlawful because this obligation contin-ued to exist when the strike terminated on June 23.Turning to the specific conduct flowing from the Re-spondent's refusal to continue the terms of the expiredagreement, I find the following acts to be unlawful.First, the expired agreement required the Respondent torecall laid-off employees by seniority and to notify themof the recall by certified mail. Based on Gonzales' testi-mony, it is evident that after the strike started he andother management officials attempted to make telephonecontact with employees who had been on lay-off statussinceDecember 1979 to persuade them to return towork. Gonzales admitted no particular order of senioritywas used, nor were the employees notified of the recallby certified mail as required in the expired agreement.Accordingly, I find this to be a unilateral departure fromthe terms of the expired agreement in violation of Sec-tion 8(a)(1) and (5).Secondly, the Respondent's decision on June 26 toschedule the employees for an extra workday on June27, after previously scheduling them to conclude theworkweek on June 26, is a departure from the provisionin the expired agreement requiring 3 days notice of achange in the work schedule. The Respondent's conten-tion-not advanced until the time of the hearing-thatthe circumstances requiring the schedule change consti-tuted an "emergency" beyond its control is no more thanan afterthought. Indeed, the testimony of Gayock andReiff clearly indicates that management did not evengive consideration to this provision of the expired agree-ment when making the decision to change the workschedule.Moreover, as pointed out by the GeneralS0Cardinal OperatingCo, supra In that case the Board affirmed theadministrative law judge's finding that the no-strike clause mutual respon-sibdities clause limited the right of the union to strike in the postcontractperiodwhile negotiations for a new agreement were in progress Al-though a strike was not involved in that case, it was held that the duty toarbitrate did not survive the expired agreement since there was no subse-quent agreement by the union to refrain from striking and no extension ofthe contract for a definite period of time 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCounsel, thiswas obviously a matter to be resolvedthrough the grievance process, but the Respondent, atthat time, denied there was any grievance procedure inexistence.Therefore, I find the Respondent's failure toeven consider this portion of the expired agreementwhen making the decision to change the work scheduleto be another example of a unilateral departure from theterms of the expired agreement. Accordingly, I find _thatby this conduct the Respondent has violated Section8(a)(1) and(5) of the Act.Next, I find the Respondent's reply to the request ofJustiniano and Steele for time off for official union busi-ness to be another unilateral departure from the provi-sions of the expired agreement. At the hearing the Re-spondent took the position the request did not follow thetime requirements of the expired contract. But it is evi-dent this position is also an afterthought devised prunari-ly for the purpose of litigation. Gayock's letter in re-sponse to the union officials' request was clear-therewas no contract in effect under which time off for thispurpose could be granted. Because there was a provisionin the expired agreement relating to conditions underwhich time off would be granted for official union busi-ness,Gayock's letter was an obvious unilateral departurefrom this portion of the expired agreement. Thus, I fmdhis rejection of the request to be a violation of Section8(a)(1) and(5) of the Act.Finally, the Respondent's refusal, between June 23 andJuly 7, to accept any grievances on the discharges of Jar-amillo,Lagarreta, Valdez, and the entire crew on June30y is a graphic example of an unlawful repudiation ofthe grievance procedure contained in the expired agree-ment. Nor was this unlawful conduct cured on July 7,when the Respondent agreed to accept grievances butrefused to carry any grievance dispute through arbitra-tion.Having found the arbitration clause survived theJune strike, the repudiation of this portion of the griev-ance process was nothing more than a continuation ofthe prior ulawful conduct in which the Respondentdenied the existence of any grievance procedure whatso-ever. Therefore, I find the Respondent violated Section8(a)(1) and (5) of the Act by denying until July 7 the ex-istence of the grievance procedure contained in the arbi-tration.31It is evident from the testimony of Weaver and Steele,and the latter's note, that when Weaver spoke to the em-ployees on July 7 he brought to their attention the Re-spondent's refusal-to arbitrate grievance disputes as wellas the failure to come to agreement on economic terms.Therefore, I find that when the employees voted toengage in a second strike the Respondent's refusal toapply the arbitral process to the grievance disputes in-volving the discharges of union leaders and the entirecrew was a "contributing cause" to the decision to31The General Counsel urges that the Respondent's actions constitut-ed a change in handling grievances and, while not alleged, warrants afurther finding of a violationAlthough, as noted by the General Coun-sel, the matter was fully litigated and relates to the overall violationfound regarding the denial of the grievance process, the remedy for sucha finding would be the same as that for the overall conduct. In my judg-ment, no useful purpose would be served by finding this conduct to be aseparate violation of Sec.8(a)(5) and I decline to do so.strike.Cf.,Tufts Bros., Inc.,235 NLRB 808, 810 (1978).From this I conclude that the strike, which began onJuly 8, was an unfair labor practice strike. Thus, on anunconditional offer to return to work, the strikers,unlessdisqualified by impermissible picketline misconduct, wereentitled to return to their former or substantially equiva-lent positions.Mastro Plastics Corp. v.NLRB,350 U.S.270 (1956).This brings into issue whether on September 10 theUnion made an unconditional offer on behalf of the em-ployees to terminate the strike and return to work. TheRespondent contends the offer by the Union was condi-tioned on the Respondent agreeing to accept and executethe June 4 proposal, which the Union previously reject-ed.Weaver's first handwritten letter to Gayock couldcertainly be constructed as imposing a condition on thetermination of the strike and offer to return to work. Theletter indicated the Union accepted the June 4 proposaland the pension plan of June 11. It asked when the Re-spondent wanted to sign the agreement and when thestrikers could return to work. Implicit in the language ofthis letterwas that the employees would not terminatethe strike and return until the Respondent executed theagreementthe Union purported to accept.But this suggestion of a condition for ending the strikeand returning to work was fully dispelled when Weaverdelivered the second letter to the Respondent later thatsameday.Although the letter stated the "Agreement"had been ratified, it concluded with the statement that"[a]ll employees are unconditionally prepared to returntowork immediately." No words of condition werestated in this second letter even though Weaver was as-serting that the Respondent's offer of June 4 had beenaccepted. As found by an administrative law judge andaffirmed by the Board in another case, "[T]he expressionby the Union that it would insist upon a contract basedon the Employer's [last] offer while indicating that thestrikerswould return, though expressed simultaneously,were by no means interdependent."Pepsi Cola BottlingCo., 251 NLRB 187, 1980. Here, as in thePepsi Colacase, the strike was terminated immediately after theUnion's second offer for the employees to return towork, thereby furtherdemonstratingthat the offer wasnot conditioned on the acceptance of the purportedagreement. Nor does the conversation that took place be-tween Weaver and Gayock the evening of September 10regarding the meaning of the Union's offer require anydifferent interpretation.Whether the union representativeinside the June 4 proposal had been accepted (asGayock's testimony would indicate) or whether therewas no mention of the purported (as Weaver and Ham-mond's testimony would indicate), analysis of that con-versation does not require a different result. It is evidentthat whichever version is accepted Weaver told Gayockin unequivocal language that the empoyees had terminat-ed the strike and were prepared to return to work imme-diately.Accordingly, I find that on delivery of the secondletter on September 10 the strike was terminated and theUnion made an unconditional offer on behalf of the em-ployees to return to work. I further find that this uncon- AMERICAN GYPSUM CO.115ditional offer was reasserted on September 16, when theparties met in the Board's offices and Weaver insisted theletters spoke for themselves.32In light of the above, the Respondent was under aduty to reinstate the striking employees, other than thosedisqualified ,by serious picket line misconduct, to theirformer or substantially equivalent positions, dischargingif necessary any replacements hired since the inceptionof the July strike. This Respondent failed to do so. ByGayock's own testimony, the Respondent treated the em-ployees as economic strikers and recalled them as posi-tions became available. Nor was any regard given to re-storing the employees to their former positions or to sub-stantially equivalent positions, as the Respondent did notdeem itself under an obligation to lay off any of thestrike replacements. The failure on the part of the Re-spondent to reinstate the returning strikers to theirformer or substantially equivalent positions is in com-plete disregard of the protection afforded them by statuteand constitues a violation of Section 8(a)(1) and (3) ofthe Act.Mastro Plastics Corp.,supra.Finally,Gayock admitted to filling two vacancies(bundler and inside cleaner) in mid-October without re-sorting to the bidding procedure contained in the expiredagreement.Having found the second strike to be anunfair labor practice strike, I further find that the unfairlabor practices contributing to that strike-the refusal toarbitrategrievancedisputesover the various dis-charges-were serious enough to nullify application ofthe no-strike provision of the expired agreement.MastroPlasticCorp.,supra. Therefore, the Respondent was notat liberty to unilaterally alter the terms and conditions ofthe expired agreement by filing these positions withoutregard to the bidding procedure contained in that agree-ment. By this conduct, I find the Respondent committedfurther violations of Section 8(a)(5) and (1) of the Act.3332 The Charging Party urges that the testimony relating to the circum-stances surrounding the. Union's unconditional offer for the employees toreturn to work establishes that a new agreement came into being betweenthe parties. The Charging Party argues that the matter was fully litigatedand contends such a finding can be made on the basis of the record.By this manuever, the Charging Party is seeking to achieve here thatwhich it could not achieve after filing a charge with the Board's Region-atOffice; i e, that the Respondent violated Sec. 8(a)(5) of the Act by re-fusing to execute the agreement on September 16 This charge was inves-tigated and the Regional Director refused to issue a complaint. TheCharging Party appealed to the General Counsel and the Regional Direc-tor's action was sustained. Thus, the complaints, which gave rise to theissues tried in this case, contain no allegation that the Respondent violat-ed the Act by refusing to-execute the agreement, nor does the GeneralCounsel make any contention in this regard. Therefore, this issue is notbefore me and I do not make any finding whether the Respondent's re-fusal to execute the agreement the Union purportedly accepted is a viola-tion of Sec. 8(a)(5). Similarly, the Charging Party urges the discharge ofthe crew on June 30 violated Sec. 8(a)(3) of the Act. The Charging Partylikewise contends this issuewas fully litigatedand such a finding is war-ranted.This issue was not alleged in the complaints by the GeneralCounsel to be a violation of Sec 8(a)(3) but, rather, it was alleged thatthe failure to process the grievance over the mass discharge through arbi-trationwas a unilateral departure from the terms of the expired agree-ment. The evidence offered was solely for the purposes of supporting thiscontention,Accordingly, I reject the Charging Party's argument andmake no finding of a 8(a)(3) violation of the discharges of the employeeson June 30.33 It is also urged that the reprimand given Steele on October 12 fortaking time off for official union business is a further violation of the Actin that it is asserted to be a departure from the provisions of the expiredThe oneremainingissue to be resolved here is the as-serted refusal of the Respondentt reinstateSteve Chavezafter the termination of the strike on September 10. TheRespondent contends that Chavez was disqualified fromreinstatement because heengaged inserious misconducton the picket line. The General Counsel and the Charg-ing Party contend that Chavez was provoked by Howse(the truckdriver) and Childers in the two separate picketline incidents, and that his conduct was merely an exam-ple of a "trival rough incident or a momentof animalexuberance," which did not remove him from the protec-tion of the Act. SeeW. C. McQuaide, Inc.,220 NLRB593, 594 (1975).While it is well settled that every act of improprietydoes not automatically remove a striking employee fromthe protection of the Act,34 I find the conduct ofChavez to be sufficiently egregious to strip him of thisprotection and disqualify him from reinstatement. Re-garding the incident with the truck, Chavez admittedrunningalongside the truck and taunting Howse byshouting, "Shoot me." I do not credit Chavez' testimonythatHowse swerved his vehicle in an attempt to strikeone of the picketing employees, nor do I credit his state-ment that Howse had the barrel of the shotgun pointedout of the truck window when he first started to driveaway. Rather, I credit the testimony of Howse thatChavez climbed the ladder of the truck cab as Howsewas slowly negotiating the roadway blocked by the pick-eting employees and then jumped downand ran along-side the truck shouting taunts when Howse took theshotgun from the console. I further credit Howse's testi-mony , that Chavez hurled the picket sign through theopen window of the truck cab. My findings in thisregard are in part based on my observation of Chavezwhile he was testifying. He seemed to exult in the factthat he would not hesitate to respond to any situation ina physicalmanner.If there were any doubts concerninghis willingness toengage inphysical violence, they were dispelled in theincident with Childers.When Childers' automobile wasstruck by a rock thrown by one of the picketing employ-ees and he got out holding the chuckas in his hand,Chavez was one of the first to meet the"challenge,"striking him with the picket sip and kneeing and punch-ing him to the ground. In each instance, Chavez was likea fusewaiting for any spark to innite him into explosiveaction and from his testimony, seemed to revel in it.Thus, the picket line misconduct by Chavezwas morethan a display of momentaryanimal exuberance.Rather,itdisclosed a decided willingness to engagein actualphysical violence far "beyond the normal give and takeof a labor dispute and extended into the area of unpro-agreementThe evidence and testimonyindicates that the RespondentcontendedSteele's requestdid not comport with the noticerequirementsof that provision of the expiredagreement.Therefore,in this instance,the Respondent's actions were based on the'termsof the expired agree-ment, andthe dispute is more properly resolved through the grievanceprocedurethan as anunfair labor practice. Accordingly, I do not find thereprimand,in this context,to be a violation of the Act.34 SeeMilk Wagon Driver Unionv.Meadowmoor Dairies,312U.S. 287,293 (1941);W. C McQuaide, Inc,supra; OhioPower Co,216 NLRB 348,349 (1975). 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtected misconduct."W. C. McQuaide,Inc.,supra at 594.Accordingly,Ifind that the picket line misconduct ofChavez was of such a serious nature that it removed himfrom the protection of the Act and disqualified him fomreinstatement.CONCLUSIONS OF LAW1.The Respondent,American Gypsum Company, isan employer within the meaning of Section 2(2) of theAct engaged in commerce within the meaning of Section2(6) and(7) of the Act.2.United Cement, Lime and Gypsum Workers,Inter-national Union,Local 419,AFL-CIO is a labor organi-zation within the meaning of Section 2(5) of the Act.3.The above-named labor organization has been, andis now,the execlusive representative of all the employeesin the unit described below for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.4.All production,maintenance,and shipping employ-ees employed by Respondent,American Gypsum Com-pany,at its Albuquerque,New Mexico location,exclud-ing all other employees,office clerical employees,truck-drivers, guards and supervisors,as defined in the Nation-alLabor Relations Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaningof Section 9(b) of the Act.5.By failing to notify laid-off employee Henry Owensby certified mail of his recall to work,the Respondentunilaterally departed from the terms of the recently ex-pired collective-bargaining agreement in violation of Sec-tion 8(a)(5) and(1) of the Act.6.By changing the work schedule on June 27 withoutregard to the requisite notice required by the terms ofthe recently expired collective-bargaining agreement, theRespondent unilaterally changed the prevailing termsand conditions of employment in violation of Section8(a)(5) and(1) of the Act.7.By not granting union representatives time off forofficial union business in accordance with the provisionsof the recently expired collective-bargaining agreement,the Respondent unilaterally changed the prevailing termsand conditions of employment in violation of Section8(a)(5) and(1) of the Act.8.By refusing to accept and process any grievancesfrom June 11 to July 7,and thereafter by refusing to ar-bitrate any unresolved grievance disputes,Respondentunilaterally altered the terms of the recently expired col-lective-bargainingagreement in violation of Section8(a)(5) and(1) of the Act.9.By fillingjob vacancies without regard to seniorityor to the bidding procedures contained in the recentlyexpired agreement,theRespondent unilaterally alteredthe prevailing terms and conditions of employment inviolation of Section 8(a)(5) and(1) of the Act.10.The strike action taken by the employees on July 8was an unfair labor practice strike.11.By refusing to reinstate the striking employees,other than those disqualified for engaging in seriouspicket line misconduct,to their former or substantiallyequivalent positions after an unconditional offer to termi-nate the strike and return to work was made on Septem-ber 10,the Respondent violated Section 8(a)(3) and (1)of the Act.12.TheRespondent did not violatethe Act by refus-ing to reinstate employee Steve Chavez,as he was dis-qualified from reinstatement for engaging in seriouspicket line misconduct during the strike.13.The aboveconduct constitutes unfair labor prac-tices affecting commerce within the meaning of Section2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has committedunfair labor practices within the meaning of Section8(a)(3), (5),and (1) of theAct, itshall be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.Since the Respondent has refused to honor the arbitra-tion provisions of the expired agreement it shall be or-dered,on requestby the Union, to take thegrievancedisputes, including the disputes over the terminations ofJaramillo,Lagarreta,Valdez,and the entire crew onJune 30 through the arbitration process. In addition, theRespondent shall be required to offer immediate rein-statement to all striking employees,other than to thosedisqualified for serious picket line misconduct on theirapplication to return,and those employeeswho havemade application to return but have not been reinstated,aswell as to those employeeswho havebeen reinstatedbut not to their former or substantially equivalent posi-tions, to their former positions,or if thosepositions nolonger exist, to substantially equivalent positions withoutimpairment to their seniority or other rights and privi-leges,dismissing,if necessary,any persons hired as re-placements on or afterJuly 8,1980. The striking employ-ees shall be made whole for any loss of earnings theymay have suffered by reasonof theRespondent's refusalto properly reinstate them to their former or substantiallyequivalent positions.Since the evidence indicates thatonly employeeVan Trucfailed to make an applicationfor reinstatement,backpay for this individual shall com-mence 5 days after the date on which he applies for rein-statement to the date of the Respondent's offer of rein-statement,absent a lawful justificationfor theRespond-ent's failure to make such anoffer.Drug Package Co.,228 NLRB 108(1977).Theevidence further indicatesthat James Ballog made application for reinstatement, butwas offered a position he could notfill.For thisreason,backpay for Ballog shall commence to run from the dateof his application for reinstatementto thedate that theRespondent offers him reinstatement to his former orsubstantially equivalent position.Backpay for all otheremployees improperly reinstated shall commence fromthe date of their reinstatement to the date the Respond-ent offers them resinstatement to their former or substan-tially equivalent positions.Backpay and interest thereonshall be computed in the mannerprescribed in F.W.WoolworthCo.,90 NLRB289 (1950);andFlorida SteelCorp.,231 NLRB 651 (1977).35 Finally, theRespondent36 See generallyIsis Plumbing Co,138 NLRB 716 (1962) AMERICAN GYPSUM CO.117shall be required to pay premium wages to those em-Backpay on this sum shall be calculated in the mannerployeesworking on June 27 when the work schedulepreviously set forth in this.section.was altered without regard to the notice requirements[Recommended Order omitted from publication.]contained in the expired collective-bargaining agreement.